Filed 3/15/21 P. v. Grove CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




 THE PEOPLE,                                                                                   C091659

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. CRF170791,
                                                                                      CRF170001924A,
           v.                                                                          CRF190003014)

 JEREMY LEE GROVE,

                    Defendant and Appellant.



         Appointed counsel for defendant Jeremy Lee Grove has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.
                                                  BACKGROUND
         Defendant, armed with a knife, was in a bar fight with two other patrons of the
bar. He punched one of the men and swung the knife at the other, whose face was cut.




                                                             1
Defendant also knowingly and unlawfully possessed a usable amount of
methamphetamine while in a penal institution.
        In case No. CRF-17-1924 defendant pleaded no contest to one count of assault
with a deadly weapon (Pen. Code, § 245, subd. (a)(1)),1 one count of assault by force
likely to produce great bodily injury (§ 245, subd. (a)(4)), and admitted having served a
prior prison term (§ 667.5, subd. (b)). In case No. CRF-17-00791 defendant pleaded no
contest to one count of bringing contraband into jail (§ 4573, subd. (a)). The parties
agreed to a stipulated term of seven years, which included a one-year term on the prior
prison term enhancement.
        Defendant failed to appear at sentencing. He was charged with felony failure to
appear (§ 1320.5) and alleged he had committed a felony while released on bail.
Defendant pleaded no contest to the failure to appear and admitted the on-bail
enhancement. The parties agreed to a stipulated sentence of two years eight months.
        On its own motion, the trial court struck the prior prison term enhancement. The
court sentenced defendant in accordance with the plea to an aggregate term of eight years
eight months as follows: the upper term of four years on the assault with a deadly
weapon, a consecutive one year on the assault likely to produce great bodily injury, a
consecutive one year on the contraband in jail, a consecutive eight months for the failure
to appear, and an additional two years for the on-bail enhancement. The trial court
awarded defendant 877 days of presentence custody credit and ordered defendant to pay
direct victim restitution as well as mandatory fines and fees.
        Defendant did not obtain a certificate of probable cause.




1   Undesignated statutory references are to the Penal Code.

                                              2
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of his right to file a supplemental brief within 30 days
from the date the opening brief was filed. More than 30 days have elapsed, and
defendant has not filed a supplemental brief.
       Our review of the record pursuant to Wende has disclosed no arguable errors in
defendant’s favor.
                                     DISPOSITION
       The judgment is affirmed.




                                                       /s/
                                                 Duarte, J.



We concur:



      /s/
Raye, P. J.




     /s/
Mauro, J.




                                             3